Citation Nr: 0707867	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  00-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In September 2002 and June 2005, the Board remanded this 
issue for additional evidentiary development.  This case has 
since been returned to the Board for further appellate 
action.

A motion to advance this case on the docket due to the 
veteran's serious illness was granted by the Board in March 
2007.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


REMAND

The Board remanded this case in June 2005 to obtain recent VA 
outpatient treatment records and to afford the veteran a VA 
examination.  The report of a March 2006 VA examination 
indicates that the veteran underwent a lumbar discectomy and 
fusion of the L3 and L4 vertebrae in April 2005 at the New 
England Baptist Hospital.  Although the originating agency 
noted this fact in the September 2006 supplemental statement 
of the case, it does not appear that any attempt was made to 
obtain records pertaining to such treatment.  

The Veterans Claims Assistance Act of 2000 requires that VA 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The evidence of 
record indicates the existence of additional medical records 
pertinent to this appeal.  The Board finds that an effort 
must be made to obtain these records prior to reaching a 
decision in the veteran's case.  


Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his low back disability during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The RO or the 
AMC should specifically seek to obtain 
records from the New England Baptist 
Hospital pertaining to treatment for the 
veteran's back and a 2005 discectomy and 
fusion procedure.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



